 

Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) is made May 20, 2019 (“Effective Date”), by
and between BioTime, Inc. (“Company”), a California corporation, and Chase C.
Leavitt (“Executive”).

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1. Engagement; Position and Duties.

 

(a) Position and Duties. Company agrees to employ Executive in the position of
General Counsel and Corporate Secretary to perform the duties as outlined on
Exhibit A and as the Chief Executive Officer (CEO) or the Board of Directors of
the Company (the “Board of Directors”) may from time to time direct or require.
Executive shall report to the Chief Executive Officer. Executive shall devote
best efforts, skills and abilities, on a full-time basis, exclusively to the
Company’s business. Executive covenants and agrees to faithfully adhere to and
fulfill such policies as are established from time to time by the Board of
Directors or Company (“Policies”).

 

(b) No Conflicting Obligations. Executive represents and warrants to Company
that Executive is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with Executive’s obligations under this
Agreement or that would prohibit Executive, contractually or otherwise, from
performing Executive’s duties under this Agreement and the Policies.

 

(c) No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to Company that Executive will not use or disclose, in
connection with Executive’s employment by Company, any patents, trade secrets,
confidential information, or other proprietary information or intellectual
property as to which any other person has any right, title or interest, except
to the extent that Company holds a valid license or other written permission for
such use from the owner(s) thereof. Executive represents and warrants to Company
that Executive has returned all property and confidential information belonging
to any prior employer.

 

2. Compensation

 

(a) Salary. During the term of this Agreement, Company shall pay to the
Executive a salary of $340,000.00 annually. Executive’s salary shall be paid in
equal semi-monthly installments, consistent with Company’s regular salary
payment practices. Executive’s salary may be increased from time-to-time by
Company, in Company’s sole and absolute discretion, without affecting this
Agreement. Company shall pay Executive a sign-on bonus in the amount of $35,000
(minus applicable state and federal income tax deductions): paid in two
installments. First payment of $17,500 on May 31, 2019; second payment of
$17,500 on August 31, 2019.

 

   

 

 

(b) Bonus. Executive may be eligible for an annual bonus of up to 40% of
Executive’s annual salary, as may be approved by the Board of Directors (or the
Compensation Committee of the Board of Directors (the “Compensation Committee”))
in its discretion, based on Executive’s achievement of predetermined Company
and/or individual objectives set by the Board of Directors or the Compensation
Committee, from time to time. Executive also agrees that neither the Board of
Directors nor Company is obligated to adopt any bonus plan, to maintain in
effect any bonus plan that may now be in effect or that may be adopted during
the term of Executive’s employment, or to pay Executive a bonus unless a bonus
is earned under the terms and conditions of any bonus plan adopted by Company.

 

(c) Expense Reimbursements. Company shall reimburse Executive for reasonable
travel and other business expenses (but not expenses of commuting to a primary
workplace) incurred by Executive in the performance of Executive’s duties under
this Agreement, subject to, and in accordance with, the Policies and Company
procedures in effect from time to time, and provided that Executive submits
supporting vouchers.

 

(d) Benefit Plans. Executive may be eligible (to the extent Executive qualifies)
to participate in certain retirement, pension, life, health, accident and
disability insurance, equity incentive plan or other similar employee benefit
plans (collectively, “Benefit Plans”), which may be adopted by Company from time
to time for its executive officers or other employees, in each case, subject to
the terms thereof, including any eligibility requirements thereof. Company has
the right, at any time and without any amendment of this Agreement, and without
prior notice to or consent from Executive, to adopt, amend, change, or terminate
any and all Benefit Plans that may now be in effect or that may be adopted in
the future, in each case without any further obligation (financial or otherwise)
to Executive; provided that any such amendment, change or termination effected
without the consent of Executive does not apply to Executive in a manner that is
substantially different than it applies to other Company executives or employees
of a comparable executive level, except for amendments, changes or terminations
required by applicable federal, state or local law or regulation, or implemented
in response to any change of federal, state or local law or regulation. Any
benefits to which Executive may be entitled under any Benefit Plan shall be
governed by the terms and conditions of the applicable Benefit Plan, and any
related plan documents, as in effect from time to time. If Executive receives
any grant of stock options or stock or stock related equity awards (“Awards”)
under any stock option plan, stock purchase plan, or other equity incentive plan
of Company (an “Equity Plan”), the terms and conditions of the Award, and
Executive’s rights with respect to the Award, shall be governed by (i) the terms
of the Equity Plan, as the same may be amended from time to time, and (ii) the
terms and conditions of any stock option agreement, stock purchase agreement, or
other agreement that Executive may sign or be required to sign with respect to
any Award.

 

  Page 2

 



 

(e) Vacation; Sick Leave. Executive shall be entitled to 20 paid time off
(“PTO”) days (accrued on a biweekly pay period basis and capped at 1.5 times the
yearly accrual), 24 hours of annual sick leave, without reduction in
compensation, during each calendar year, or as may be provided by the Policies.
Executive’s vacation shall be taken at such time as is consistent with the
Company needs and the Policies. All PTO days and sick leave hours shall accrue
annually based upon days of service. Executive’s right to leave from work due to
illness is subject to the Policies and the provisions of this Agreement
governing termination due to disability, sickness or illness. The Policies
governing the disposition of unused PTO days and sick leave hours remaining at
the end of Company’s fiscal year shall govern whether unused vacation days or
sick leave hours will be paid, lost, or carried over into subsequent fiscal
years.

 

(f) Stock Option Grants. On the date of this agreement, Executive shall be
granted a stock option to purchase up to 300,000 shares of Company common stock
(the “Initial Option”). In addition, Executive will be granted another stock
option to purchase up to 125,000 shares of Company common stock on July 31, 2019
(the “Second Option”). Each of the Initial Option and the Second Option: (1)
will have an exercise price equal to the closing price of Company common stock
on the grant date, (2) will vest as to ¼ of the shares subject to the
application option on the first anniversary of the date Executive commences
employment with the Company and the remainder of the shares will vest in a
series of 36 successive substantially equal monthly installments thereafter, and
(3) will be subject to the terms set forth in Company’s equity incentive plan
pursuant to which the option grant is being made and to the terms of the stock
option agreement Executive will be required to sign with respect to each grant.

 

3. Competitive Activities. During the term of Executive’s employment, and for 24
months thereafter, Executive shall not, for Executive or any third party,
directly or indirectly employ, solicit for employment or recommend for
employment any person employed by Company. During the term of Executive’s
employment, Executive shall not, directly or indirectly as an employee,
contractor, officer, director, member, partner, agent, or equity owner, engage
in any activity or business that competes or could reasonably be expected to
compete with the business of Company. Executive acknowledges that there is a
substantial likelihood that the activities described in this Section would (a)
involve the unauthorized use or disclosure of Company’s confidential information
and that use or disclosure would be extremely difficult to detect, and (b)
result in substantial competitive harm to the business of Company. Executive has
accepted the limitations of this Section as a reasonably practicable and
unrestrictive means of preventing such use or disclosure of Company confidential
information and preventing such competitive harm.

 

4. Inventions/Intellectual Property/Confidential Information. Executive
acknowledges the execution and delivery to Company of an Employee Confidential
Information and Inventions Assignment Agreement” (the “Confidentiality and IP
Agreement”), attached hereto as Exhibit B.

 

5. Termination of Employment. Executive understands and agrees that Executive’s
employment has no specific term. This Agreement, and the employment
relationship, are “at will” and may be terminated by Executive or by Company
with or without cause at any time by notice given orally or in writing. Except
as otherwise agreed in writing or as otherwise provided in this Agreement, upon
termination of Executive’s employment, Company shall have no further obligation
to Executive, by way of compensation or otherwise, as expressly provided in this
Agreement.

 

  Page 3

 

 

(a) Payments Due Upon Termination of Employment. Upon termination of Executive’s
employment with Company at any time and for any reason, in the event of the
termination of Executive’s employment by Company for Cause, or termination of
Executive’s employment as a result of death, Disability (as defined below), or
resignation, Executive will be entitled to receive only the severance benefits
set forth below, and Executive will not be entitled to any other compensation,
award, or damages with respect to Executive’s employment or termination of
employment.

 

(i) Termination for Cause, Death, Disability, or Resignation. In the event of
the termination of Executive’s employment by Company for Cause (as defined
below), or termination of Executive’s employment as a result of death,
Disability, or resignation, Executive will be entitled to receive payment for
all accrued but unpaid salary actually earned prior to or as of the date of
termination of Executive’s employment, and PTO accrued as of the date of
termination of Executive’s employment. Executive will not be entitled to any
severance benefits or additional vesting of any stock options or other equity or
cash awards.

 

(ii) Termination Without Cause. In the event of termination of Executive’s
employment by Company without Cause, Executive will be entitled to (A) the
benefits set forth in paragraph (a)(i) of this Section; (B) (1) 3 months’ base
salary if terminated on or before the first anniversary of the date on which
Executive’s employment with Company commences, or (2) 9 months’ base salary if
terminated after such first anniversary, either of which may be paid in a lump
sum or, at the election of Company, in installments consistent with Company’s
payroll procedures, subject to such deductions and withholdings as are required
by law; (C) payment in full of the prorated target bonus due for the year in
which Executive was terminated without Cause, subject to such deductions and
withholdings as are required by law; and (D) payment, for a period of 6 months,
of any health insurance benefits that Executive was receiving at the time of
termination of Executive’s employment under a Company employee health insurance
plan subject to COBRA.

 

(iii) Change of Control. If Company (or any successor in interest to Company
that has assumed Company’s obligation under this Agreement) terminates
Executive’s employment without Cause or Executive resigns for Good Reason within
the one-year period following the effective date of a Change in Control,
Executive will be entitled to (A) the benefits set forth in paragraph (a)(i) and
(a)(ii) of this Section, and (B) accelerated vesting of 50% of any then unvested
options, restricted stock or restricted stock units as may have been granted to
Executive by Company if termination of employment occurs on or before the first
anniversary of the date on which Executive’s employment with Company commences,
or accelerated vesting of 100% of any then unvested options, restricted stock or
restricted stock units as may have been granted to Executive by Company if
termination of employment occurs after such first anniversary.

 

  Page 4

 

 

(b) Release. The Company’s obligation to make such payments under paragraphs
(a)(ii) and (a)(iii) of this Section and provide any other such benefits
contemplated herein shall be contingent upon:

 

(i) Executive’s execution of a release in a form reasonably acceptable to the
Company (the “Release”), which Release must be signed and any applicable
revocation period with respect thereto must have expired by the 30th day
following Executive’s termination of employment. The Release will not waive any
of Executive’s rights, or obligations of the Company or its successor in
interest, regarding: (1) any right to indemnification and/or contribution,
advancement or payment of related expenses Executive may have pursuant to the
Company’s Bylaws, Articles of Incorporation, under any written indemnification
or other agreement between the parties, and/or under applicable law; (2) any
rights that Executive may have to insurance coverage under any directors and
officers liability insurance, other insurance policies of the Company, COBRA or
any similar state law; (3) any claims for worker’s compensation, state
disability or unemployment insurance benefits, or any other claims that cannot
be released as a matter of applicable law; (4) rights to any vested benefits
under any stock, compensation or other employee benefit plan of the Company; (5)
any rights Executive may have as an existing shareholder of the Company; and (6)
any claims arising after the effective date of the Release. Nothing in the
Release or any other agreement between Executive and the Company will prohibit
or prevent Executive from providing truthful testimony or otherwise responding
accurately and fully to any question, inquiry or request for information or
documents when required by legal process, subpoena, notice, court order or law
(including, without limitation, in any criminal, civil, or regulatory proceeding
or investigation), or as necessary in any action for enforcement or claimed
breach of this Agreement or any other legal dispute with the Company. If the
Release has been signed and any applicable revocation period has expired prior
to the 30th day following Executive’s termination of employment, then the
severance payments above may be made on such earlier date; provided, however,
that if the 30th day following Executive’s termination of employment occurs in
the calendar year following the year of Executive’s termination date, then the
payments shall not be made earlier than January 1 of such subsequent calendar
year; and

 

(ii) Executive’s tendering a written resignation as a director, if serving as a
director of BioTime, as provided in Section 7.

 

  Page 5

 

 

(c) Section 280G of the Code.

 

(i) Notwithstanding anything in this Agreement to the contrary, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”), (x)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (y) but for this Section 5(c) would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either: (A) delivered in full pursuant
to the terms of this Agreement, or (B) delivered to such lesser extent as would
result in no portion of the payment being subject to the Excise Tax, as
determined in accordance with Section 5(b).

 

(ii) The determination of whether Section 5(c)(i)(A) or Section 5(c)(i)(B) shall
be given effect shall be made by the Company on the basis of which of such
clauses results in the receipt by Executive of the greater Net After-Tax Receipt
(as defined herein) of the aggregate Payments. The term “Net After-Tax Receipt”
shall mean the present value (as determined in accordance with Section 280G of
the Code) of the payments net of all applicable federal, state and local income,
employment, and other applicable taxes and the Excise Tax.

 

(iii) If Section 5(c)(i)(B) is given effect, the reduction shall be accomplished
in accordance with Section 409A of the Code and the following: first by
reducing, on a pro rata basis, cash Payments that are exempt from Section 409A
of the Code; second by reducing, on a pro rata basis, other cash Payments; and
third by forfeiting any equity-based awards that vest and become payable,
starting with the most recent equity-based awards that vest, to the extent
necessary to accomplish such reduction.

 

(iv) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5(c) shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”), and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 5(c). The Company shall bear all fees
and costs of the Third Party with respect to all determinations under or
contemplated by this Section 5(c).

 

(d) Definitions. For purposes of this Section, the following definitions shall
apply:

 

(i) “Affiliated Group” means (A) a Person and one or more other Persons in
control of, controlled by, or under common control with such Person; and (B) two
or more Persons who, by written agreement among them, act in conceit to acquire
Voting Securities entitling them to elect a majority of the directors of
Company.

 

  Page 6

 

 

(ii) “Cause” shall mean a termination of Executive’s employment based upon a
finding by a majority of the Board of Directors of the Company or its successor,
acting in good faith and based on its reasonable belief at the time, that
Executive (a) has refused to perform the explicitly stated or reasonably
assigned, lawful, and material duties required by Executive’s position (other
than by reason of a disability or analogous condition); (b) has committed or
engaged in a material act of theft, embezzlement, dishonesty or fraud, a breach
of confidentiality, an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information; (c) has
breached a material fiduciary duty, or willfully and materially violated any
other duty, law, rule, or regulation relating to the performance of Executive’s
duties to the Company or material policy of the Company or its successor; (d)
has been convicted of, or pled guilty or nolo contendere to, misdemeanor
involving moral turpitude or a felony; (e) has willfully and materially breached
any of the provisions of any agreement with the Company or its successor which
causes material injury to the Company; (f) has willfully engaged in unfair
competition with, or otherwise acted intentionally in a manner materially
injurious to the reputation, business or assets of, the Company or its
successor; or (g) has improperly induced a vendor or customer to break or
terminate any material contract with the Company or its successor or induced a
principal for whom the Company or its successor acts as agent to terminate such
agency relationship. “Cause” shall only exist if the Company first provides
Executive with written notice of any claimed ground for Cause and an opportunity
to cure such ground, if curable, for thirty (30) days. For purposes of this
Agreement, no act or failure to act on Executive’s part will be considered
“willful” unless it is done, or omitted to be done, by Executive intentionally,
not in good faith or without reasonable belief that the action or omission was
in the best interest of the Company.

 

(iii) “Change of Control” means (A) the acquisition of Voting Securities of
Company by a Person or an Affiliated Group entitling the holder thereof to elect
a majority of the directors of Company; provided, that an increase in the amount
of Voting Securities held by a Person or Affiliated Group who on the date of
this Agreement beneficially owned (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the regulations thereunder) more than 10%
of the Voting Securities shall not constitute a Change of Control; and provided,
further, that an acquisition of Voting Securities by one or more Persons acting
as an underwriter in connection with a sale or distribution of such Voting
Securities shall not constitute a Change of Control under this clause (A); (B)
the sale of all or substantially all of the assets of Company; or (C) a merger
or consolidation of Company with or into another corporation or entity in which
the stockholders of Company immediately before such merger or consolidation do
not own, in the aggregate, Voting Securities of the surviving corporation or
entity (or the ultimate parent of the surviving corporation or entity) entitling
them, in the aggregate (and without regard to whether they constitute an
Affiliated Group) to elect a majority of the directors or persons holding
similar powers of the surviving corporation or entity (or the ultimate parent of
the surviving corporation or entity).

 

(iv) “Disability” shall mean Executive’s inability to perform the essential
functions of Executive’s job responsibilities for a period of 180 days in the
aggregate in any 12 month period.

 

  Page 7

 

 

(v) “Good Reason” shall mean the occurrence of any of the following events or
circumstances without Executive’s written consent: (i) a material diminution in
Executive’s base compensation; (ii) a material diminution in Executive’s
authority, duties or responsibility; (iii) a material change in the principal
geographic location at which Executive performs services; (iv) any requirement
that Executive engage in any illegal conduct; or (v) a material breach by the
Company of this Agreement or any other material written agreement between
Executive and the Company.

 

(vi) “Person” means any natural person or any corporation, partnership, limited
liability company, trust, unincorporated business association, or other entity.

 

(vii) “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.

 

6. Turnover of Property and Documents on Termination. Executive agrees that on
or before termination of Executive’s employment, Executive will return to
Company, all equipment and other property belonging to Company, and all
originals and copies of confidential information (in any and all media and
formats, and including any document or other item containing confidential
information) in Executive’s possession or control, and all of the following (in
any and all media and formats, and whether or not constituting or containing
confidential information) in Executive’s possession or control: (a) lists and
sources of customers; (b) proposals or drafts of proposals for any research
grant, research or development project or program, marketing plan, licensing
arrangement, or other arrangement with any third party; (c) reports, notations
of the Executive, laboratory notes, specifications, and drawings pertaining to
the research, development, products, patents, and technology of Company; (d) any
and all intellectual property developed by Executive during the course of
employment; and (e) the manual and memoranda related to the Policies. To the
extent there is a conflict between this Section 6 and the Confidentiality and IP
Agreement executed by the Executive, the Confidentiality and IP Agreement
provisions control.

 

7. Resignation as a Director on Termination of Employment. If Executive’s
employment by Company is terminated for any reason or for no reason, whether by
way of resignation, Disability, or termination by Company with or without Cause,
and if Executive is then a member of the Board of Directors, Executive shall
within two business days after such termination of employment resign from the
Board of Directors of Company, by delivering to Company a letter or other
written communication addressed to the Board of Directors of Company stating
that Executive is resigning from the Board of Directors effective immediately. A
business day shall be any day other than a Saturday, Sunday, or federal holiday
on which federal offices are closed.

 

  Page 8

 



 

8. Arbitration. Except for injunctive proceedings against unauthorized
disclosure of confidential information, any and all claims or controversies
between and Executive, including but not limited to (a) those involving the
construction or application of any of the terms, provisions, or conditions of
this Agreement or the Policies; (b) all contract or tort claims of any kind; and
(c) any claim based on any federal, state, or local law, statute, regulation, or
ordinance, including claims for unlawful discrimination or harassment, shall be
settled by arbitration in accordance with the then current Employment Dispute
Resolution Rules of the American Arbitration Association. Judgment on the award
rendered by the arbitrator(s) may be entered by any court having jurisdiction
over Company and Executive. The location of the arbitration shall be San Diego,
California. Unless Company or Executive mutually agree otherwise, the arbitrator
shall be a retired judge selected from a panel provided by the American
Arbitration Association, or the Judicial Arbitration and Mediation Service
(JAMS). Company, shall pay the arbitrator’s fees and costs. Executive shall pay
for Executive’s own costs and attorneys’ fees, if any. If the Company is a party
to an arbitration proceeding it shall pay for its own costs and attorneys’ fees,
if any. However, if any party prevails on a statutory claim which affords the
prevailing party attorneys’ fees, the arbitrator may award reasonable attorneys’
fees and costs to the prevailing party.

 

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.

 

9. Severability. In the event that any of the provisions of this Agreement or
the Policies shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.

 

10. Agreement Read and Understood. Executive acknowledges that Executive has
carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement and that Executive is entering this Agreement of Executive’s own
free will.

 

11. Complete Agreement, Modification. This Agreement is the complete agreement
between Executive and Company on the subjects contained in this Agreement. This
Agreement supersedes and replaces all previous correspondence, promises,
representations, and agreements, if any, either written or oral with respect to
Executive’s employment by Company and any matter covered by this Agreement,
including, to the extent the matter is addressed in this Agreement, the offer
letter dated April 30, 2019 accepted by Executive. No provision of this
Agreement may be modified, amended, or waived except by a written document
signed both by Company and Executive.

 

  Page 9

 

 

12. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of California.

 

13. Assignability. This Agreement, and the rights and obligations of Executive
and Company under this Agreement, may not be assigned by Executive. Company may
assign any of its rights and obligations under this Agreement to any successor
or surviving corporation, limited liability company, or other entity resulting
from a merger, consolidation, sale of assets, sale of stock, sale of membership
interests, or other reorganization, upon condition that the assignee shall
assume, either expressly or by operation of law, all of Company’s obligations
under this Agreement.

 

14. Survival. This Section 14 and the covenants and agreements contained in
Sections 3, 4 and 6 of this Agreement shall survive termination of this
Agreement and Executive’s employment.

 

15. Notices. Any notices or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, or sent by next business day air courier
service, or personally delivered to the party to whom it is to be given at the
address of such party set forth on the signature page of this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 15).

 

[Signatures to the Employment Agreement Are Found on the Following Page]

 

  Page 10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

EXECUTIVE:

 

/s/ Chase Leavitt   Chase Leavitt   Address: #####  

 

COMPANY:

 

BIOTIME, INC.

 

By: /s/ Brian Michael Culley     Brian Michael Culley     Chief Executive
Officer     BioTime, Inc.     1010 Atlantic Avenue, Suite 102     Alameda,
California 94501  

 

[Signature Page to the Employment Agreement]

 

  Page 11

 

 

Exhibit A

 

General Counsel and Corporate Secretary

 

Position Description:

 

The General Counsel and Corporate Secretary will provide proactive legal and
business advice on a broad range of topics, including SEC compliance, corporate
governance, contract interpretation, employment law, general commercial law and
intellectual property. The General Counsel and Corporate Secretary is an officer
of the Company and will be a significant contributor to the leadership team as
well as the Board of Directors.

 

Job Responsibilities:

 

● Ensure compliance with SEC requirements by managing, reviewing, and editing
periodic reports. In partnership with CFO and Sr. Finance team will prepare
annual proxy statement, quarterly and annual financial filings, review earnings
release and conference call scripts, prepare and file registration statements,
etc. ● Partner with senior executive officers in review of corporate structure
and product portfolio. Will also advise board of directors on corporate
governance and compliance matters and assist in management of board meetings and
actions. ● Develop and revise standard form agreements and implementing
processes and procedures for review and approval of day-to-day business
agreements. ● Draft and negotiate a wide range of contracts, including
confidentiality agreements, consulting agreements, material transfer agreements,
funded research agreements, license agreements, development and supply
agreements and various vendor services agreements. ● Primary point of contact on
legal contract issues for BioTime and its subsidiaries. Responsible for drafting
and negotiating contracts and other legal documents in support of a broad range
of groups such as R&D, Regulatory, Business Development, Intellectual Property
and Human Resources. ● Will provide legal contractual support for the company’s
existing collaborations and partnerships, including with third party licensees.
● Will work closely with IP / Patent Agent on patent and trademark
infringements, copyright disputes, etc. ● Partner with CEO and Business
Development to conduct and coordinate due diligence efforts in licensing and M&A
transactions. ● Engage in pre-litigation activities, and supervise and manage
outside counsel in litigation activities. ● In conjunction with the other
departments, review and advise company policies and procedures.

 

   

 

 

Exhibit B

 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

In consideration of my employment or continued employment by BioTime, Inc., its
subsidiaries, parents, affiliates, successors and assigns (together “Company”),
and the compensation paid to me now and during my employment with Company, I,
Chase C. Leavitt, hereby enter into this Employee Confidential Information and
Invention Assignment Agreement (the “Agreement”) and agree as follows:

 

1. Confidential Information Protections.

 

1.1 Recognition of Company’s Rights; Nondisclosure. I understand and acknowledge
that my employment by Company creates a relationship of confidence and trust
with respect to Company’s Confidential Information (as defined below) and that
Company has a protectable interest therein. At all times during and after my
employment, I will hold in confidence and will not disclose, use, lecture upon,
or publish any of Company’s Confidential Information, except as such disclosure,
use or publication may be required in connection with my work for Company, or
unless an officer of Company expressly authorizes such disclosure. I will obtain
Company’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that discloses and/or incorporates any
Confidential Information. I hereby assign to Company any rights I may have or
acquire in such Confidential Information and recognize that all Confidential
Information shall be the sole and exclusive property of Company and its assigns.
I will take all reasonable precautions to prevent the inadvertent accidental
disclosure of Confidential Information. Notwithstanding the foregoing, pursuant
to 18 U.S.C. Section 1833(b), I shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

 

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information of Company. By way of
illustration but not limitation, “Confidential Information” includes (a) trade
secrets, inventions, mask works, ideas, processes, formulas, software in source
or object code, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques and any other
proprietary technology and all Intellectual Property Rights (as defined below)
therein (collectively, “Inventions”); (b) information regarding research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, margins,
discounts, credit terms, pricing and billing policies, quoting procedures,
methods of obtaining business, forecasts, future plans and potential strategies,
financial projections and business strategies, operational plans, financing and
capital-raising plans, activities and agreements, internal services and
operational manuals, methods of conducting Company business, suppliers and
supplier information, and purchasing; (c) information regarding customers and
potential customers of Company, including customer lists, names,
representatives, their needs or desires with respect to the types of products or
services offered by Company, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services provided or sought to be
provided to customers and potential customers of Company and other non-public
information relating to customers and potential customers; (d) information
regarding any of Company’s business partners and their services, including
names, representatives, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services received by Company, and
other non-public information relating to business partners; (e) information
regarding personnel, employee lists, compensation, and employee skills; and (f)
any other non-public information which a competitor of Company could use to the
competitive disadvantage of Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which was known
to me prior to my employment with Company or which is generally known in the
trade or industry through no breach of this Agreement or other act or omission
by me, and I am free to discuss the terms and conditions of my employment with
others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

 

   

 

 

1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
my employment and thereafter, I will hold Third Party Information in confidence
and will not disclose to anyone (other than Company personnel who need to know
such information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information or unless expressly
authorized by an officer of Company in writing.

 

1.4 Term of Nondisclosure Restrictions. I understand that Confidential
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If a temporal limitation on my obligation not to
use or disclose such information is required under applicable law, and the
Agreement or its restriction(s) cannot otherwise be enforced, I agree and
Company agrees that the two-year period after the date my employment ends will
be the temporal limitation relevant to the contested restriction; provided,
however, that this sentence will not apply to trade secrets protected without
temporal limitation under applicable law.

 

1.5 No Improper Use of Information of Prior Employers and Others. During my
employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.

 

2. Assignments of Inventions.

 

2.1 Definitions. As used in this Agreement, the term “Intellectual Property
Rights” means all trade secrets, Copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country; the term “Copyright” means the exclusive legal right to
reproduce, perform, display, distribute and make derivative works of a work of
authorship (as a literary, musical, or artistic work) recognized by the laws of
any jurisdiction or country; and the term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.

 

2.2 Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, (a) that are owned by me or in
which I have an interest and were made or acquired by me prior to my date of
first employment by Company, (b) that may relate to Company’s business or actual
or demonstrably anticipated research or development, and (c) that are not to be
assigned to Company (“Excluded Inventions”). If no such list is attached, I
represent and agree that it is because I have no Excluded Inventions. For
purposes of this Agreement, “Other Inventions” means Inventions in which I have
or may have an interest, as of the commencement of my employment or thereafter,
other than Company Inventions (as defined below) and Excluded Inventions. I
acknowledge and agree that if I use any Excluded Inventions or any Other
Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing. Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to Company, in such
circumstances (whether or not I give Company notice as required above), a
non-exclusive, perpetual, transferable, fully-paid and royalty-free, irrevocable
and worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Inventions and Other
Inventions. To the extent that any third parties have rights in any such Other
Inventions, I hereby represent and warrant that such third party or parties have
validly and irrevocably granted to me the right to grant the license stated
above.

 

Employee Confidential Information and Inventions Assignment Agreement

Chase C. Leavitt Page 2

 

 

2.3 Assignment of Company Inventions. Inventions assigned to Company or to a
third party as directed by Company pursuant to Section 2.6 are referred to in
this Agreement as “Company Inventions.” Subject to Section 2.4 and except for
Excluded Inventions set forth in Exhibit A and Other Inventions, I hereby assign
to Company all my right, title, and interest in and to any and all Inventions
(and all Intellectual Property Rights with respect thereto) made, conceived,
reduced to practice, or learned by me, either alone or with others, during the
period of my employment by Company. To the extent required by applicable
Copyright laws, I agree to assign in the future (when any copyrightable
Inventions are first fixed in a tangible medium of expression) my Copyright
rights in and to such Inventions. Any assignment of Company Inventions (and all
Intellectual Property Rights with respect thereto) hereunder includes an
assignment of all Moral Rights. To the extent such Moral Rights cannot be
assigned to Company and to the extent the following is allowed by the laws in
any country where Moral Rights exist, I hereby unconditionally and irrevocably
waive the enforcement of such Moral Rights, and all claims and causes of action
of any kind against Company or related to Company’s customers, with respect to
such rights. I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Company
Inventions (and any Intellectual Property Rights with respect thereto).

 

2.4 Unassigned or Nonassignable Inventions. I recognize that this Agreement will
not be deemed to require assignment of any Invention that is covered under
California Labor Code section 2870(a) (the “Specific Inventions Law”) except for
those Inventions that are covered by a contract between Company and the United
States or any of its agencies that require full title to such patent or
Invention to be in the United States.

 

2.5 Obligation to Keep Company Informed. During the period of my employment, I
will promptly and fully disclose to Company in writing all Inventions authored,
conceived, or reduced to practice by me, either alone or jointly with others. At
the time of each such disclosure, I will advise Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of
the Specific Inventions Law; and I will at that time provide to Company in
writing all evidence necessary to substantiate that belief. Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to Company pursuant
to this Agreement relating to Inventions that qualify fully for protection under
the Specific Inventions Law. I will preserve the confidentiality of any
Invention that does not fully qualify for protection under the Specific
Inventions Law.

 

2.6 Government or Third Party. I agree that, as directed by Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

 

2.7 Ownership of Work Product. I agree that Company will exclusively own all
work product that is made by me (solely or jointly with others) within the scope
of my employment, and I hereby irrevocably and unconditionally assign to Company
all right, title and interest worldwide in and to such work product. I
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by Copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101). I understand and agree that I have no
right to publish on, submit for publishing, or use for any publication any work
product protected by this Section, except as necessary to perform services for
Company.

 

Employee Confidential Information and Inventions Assignment Agreement

Chase C. Leavitt Page 3

 

 

2.8 Enforcement of Intellectual Property Rights and Assistance. I will assist
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Intellectual Property Rights and Moral Rights relating to
Company Inventions in any and all countries. To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Intellectual Property
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Intellectual Property Rights to Company or its
designee, including the United States or any third party designated by Company.
My obligation to assist Company with respect to Intellectual Property Rights
relating to such Company Inventions in any and all countries will continue
beyond the termination of my employment, but Company will compensate me at a
reasonable rate after my termination for the time actually spent by me at
Company’s request on such assistance. In the event Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act for and on my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to Company any and all claims, of any nature
whatsoever, which I now or may hereafter have for infringement of any
Intellectual Property Rights assigned under this Agreement to Company.

 

2.9 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company except in strict compliance with Company’s policies
regarding the use of such software.

 

3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.

 

4. Duty of Loyalty During Employment. I agree that during the period of my
employment by Company, I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.

 

5. No Solicitation of Employees, Consultants or Contractors. I agree that during
the period of my employment and for the one year period after the date my
employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by Company, I will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others, except on behalf of Company,
solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an employee, consultant, or independent
contractor of Company to terminate his or her relationship with Company, even if
I did not initiate the discussion or seek out the contact.

 

Employee Confidential Information and Inventions Assignment Agreement

Chase C. Leavitt Page 4

 



 

6. Reasonableness of Restrictions.

 

6.1 I agree that I have read this entire Agreement and understand it. I agree
that this Agreement does not prevent me from earning a living or pursuing my
career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by Company’s legitimate business interests.
I represent and agree that I am entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.

 

6.2 In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and Company agree that the court
will read the Agreement as a whole and interpret the restriction(s) at issue to
be enforceable and valid to the maximum extent allowed by law.

 

6.3 If the court declines to enforce this Agreement in the manner provided in
subsection 6.2, Company and I agree that this Agreement will be automatically
modified to provide Company with the maximum protection of its business
interests allowed by law and I agree to be bound by this Agreement as modified.

 

7. No Conflicting Agreement or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.

 

8. Return of Company Property. When I leave the employ of Company, I will
deliver to Company any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company. I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company. In addition, if I have used any
personal computer, server, or e-mail system to receive, store, review, prepare
or transmit any Company information, including but not limited to, Confidential
Information, I agree to provide Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed. I further agree that any property situated on
Company’s premises and owned by Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice. Prior to leaving, I will
cooperate with Company in attending an exit interview and completing and signing
Company’s termination statement if required to do so by Company.

 

9. Legal and Equitable Remedies.

 

9.1 I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company, and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.

 

9.2 In the event Company enforces this Agreement through a court order, I agree
that the restrictions of Section 5 will remain in effect for a period of 12
months from the effective date of the Order enforcing the Agreement.

 

Employee Confidential Information and Inventions Assignment Agreement

Chase C. Leavitt Page 5

 



 

10. Notices. Any notices required or permitted under this Agreement will be
given to Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on Company payroll, or at such other address as Company or I may designate by
written notice to the other. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, notice will be
considered to have been given five business days after it was mailed, as
evidenced by the postmark. If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt.

 

11. Publication of This Agreement to Subsequent Employer or Business Associates
of Employee.

 

11.1 If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Section 5 of this Agreement are in effect I agree to inform my
potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

 

11.2 I agree to inform Company of all employment and business ventures which I
enter into while the restrictions described in Section 5 of this Agreement are
in effect and I also authorize Company to provide copies of this Agreement to my
employer, partner, co-owner and/or others involved in managing the business with
which I am employed or associated and to make such persons aware of my
obligations under this Agreement.

 

12. General Provisions.

 

12.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California as
such laws are applied to agreements entered into and to be performed entirely
within California between residents of California. I hereby expressly consent to
the personal jurisdiction and venue of the state and federal courts located in
California for any lawsuit filed there against me by Company arising from or
related to this Agreement.

 

12.2 Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.

 

Employee Confidential Information and Inventions Assignment Agreement

Chase C. Leavitt Page 6

 

 

12.3 Successors and Assigns. This Agreement is for my benefit and the benefit of
Company, its successors, assigns, parent corporations, affiliates, and
purchasers, and will be binding upon my heirs, executors, administrators and
other legal representatives.

 

12.4 Survival. This Agreement shall survive the termination of my employment,
regardless of the reason, and the assignment of this Agreement by Company to any
successor in interest or other assignee.

 

12.5 Employment At-Will. I agree and understand that nothing in this Agreement
will change my at-will employment status or confer any right with respect to
continuation of employment by Company, nor will it interfere in any way with my
right or Company’s right to terminate my employment at any time, with or without
cause or advance notice.

 

12.6 Waiver. No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right. Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.

 

12.7 Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

 

12.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument. This Agreement may also be executed
and delivered by facsimile signature, PDF or any electronic signature complying
with the U.S. federal ESIGN Act of 2000 (e.g., www.docusign.com).

 

12.9 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.

 

Employee Confidential Information and Inventions Assignment Agreement

Chase C. Leavitt Page 7

 

 

This Agreement shall be effective as of May 20, 2019.

 

  EMPLOYEE:       I have read, understand, and Accept this agreement and have
been given the opportunity to Review it with independent legal counsel.        
  (Signature)       Chase C. Leavitt   Name           Date



 

  Address:                       



 

  COMPANY:       Accepted and agreed       BioTime, Inc.

 

  By:     Name: Brian Michael Culley   Title: Chief Executive Officer        
Address: 1010 Atlantic Avenue, Suite 102     Alameda, CA 94501

 

Employee Confidential Information and Inventions Assignment Agreement

Chase C. Leavitt Page 8

 

 

Exhibit A

to the

Employee Confidential Information And Inventions Assignment Agreement

 

Excluded Inventions

 

TO: BioTime, Inc.   FROM: Chase C. Leavitt   DATE:    

 

1. Excluded Inventions Disclosure. Except as listed in Section 2 below, the
following is a complete list of all Excluded Inventions:

 

  ☒ No Excluded Inventions.

 

  ☐ See below:

 

           

 

  ☐ Additional sheets attached.

 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to the Excluded Inventions generally listed
below, the intellectual property rights and duty of confidentiality with respect
to which I owe to the following party(ies):

 

  Excluded Invention   Party(ies)   Relationship 1.           2.           3.  
       

 

  ☐ Additional sheets attached.

 

   

 

 

3. Limited Exclusion Notification.

 

This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

 

a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

 

b. Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

 2 

 